Danhof, C.J.
The motion for rehearing filed by the people of the State of Michigan is granted so that we may clarify our view of the proceedings below and our disposition of this appeal.
The complaint alleged three grounds of forfeiture which can be briefly described as a "container” ground, a "facilitation” ground, and a "proximity” ground. The order for summary judgment and dismissal provided:
This matter having come before the Court on the Motions of Respondents, James and Pamela Deerwester, for accelerated and summary judgment and to strike pleadings, and the Court having considered the Briefs and oral argument of the parties and being otherwise fully advised in the premises;
It is hereby ordered and adjudged that Respondent’s Motion for summary judgment is hereby granted;
It is further ordered and adjudged for the reasons stated upon the record in open court this action is and the same shall be dismissed for the failure Of the Plaintiff to state a claim upon which relief may be' granted and for the other reasons stated by the court.
As we noted in our first opinion, the hearing transcript revealed that the parties did not argue, *345and the trial court did not consider or decide, the alternate grounds for forfeiture, namely, the "facilitation” ground and the "proximity” ground.
In our first opinion, we reviewed the parties’ arguments and the trial court’s ruling and order with respect to the first ground alleged for forfeiture, the "container” ground. We affirm the trial court’s order to the extent that it grants summary judgment on that ground alone.
We reverse and vacate the order to the extent that it dismisses the action since the trial court did not expressly consider, address or rule upon the challenge of legal insufficiency on the alternate grounds. In other words, there is nothing in the record for us to review with respect to the "facilitation” and the "proximity” grounds. The record is devoid of an explanation by the trial court as to how or why the alleged alternate grounds are legally insufficient and thereby subject to summary judgment for failure to state a claim upon which relief may be granted. Thus, this case is remanded for further proceedings, that is, for the consideration of the "facilitation” and the "proximity” grounds which defendants have challenged by their motion for summary judgment.
Affirmed in part, reversed in part, and remanded for further proceedings not inconsistent with this opinion. We do not retain jurisdiction.